1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ZURI SANA-KABISA YOUNG,                             Case No.: 3:19-cv-0270-MMA-KSC
     CDCR #J-03193,
12
                                        Plaintiff,       ORDER DENYING PLAINTIFF’S
13                                                       MOTION FOR
                          v.                             RECONSIDERATION
14
15
     MOORE, et al.,                                      [Doc. No. 9]
16
                                     Defendants.
17
18
19
20         On February 6, 2019, Plaintiff, Zuri Sana-Kabisa Young, a state inmate currently
21   incarcerated at the California State Prison - Los Angeles County located in Lancaster,
22   California, filed a civil rights complaint pursuant to 42 U.S.C. § 1983. See Doc. No. 1.
23   In addition, Plaintiff filed a Motion to Proceed In Forma Pauperis (“IFP”). See Doc. No.
24   5. On March 4, 2019, the Court denied Plaintiff’s Motion to Proceed IFP as barred by 28
25   U.S.C. § 1915(g) and dismissed the entire action for failing to pay the full statutory and
26   administrative $400 civil filing fee required by 28 U.S.C. § 1914(a). See Doc. No. 6.
27   The Court also certified that an IFP appeal from the Court’s Order would be frivolous
28                                                   1
                                                                              3:19-cv-0270-MMA-KSC
1    and therefore, would not be taken in good faith pursuant to 28 U.S.C. § 1915(a)(3). Id.
2          Plaintiff now moves for reconsideration of the Court’s March 4, 2019 Order. See
3    Doc. No. 9. Plaintiff does not dispute the Court’s finding that he has accumulated three
4    (3) strikes as defined by 28 U.S.C. § 1915(g) but argues that he should be permitted to
5    pay the required initial civil filing fee in installments. For the reasons set forth below, the
6    Court DENIES Plaintiff’s motion.
7                                             DISCUSSION
8          A.     Legal Standard
9          Pursuant to Federal Rules of Civil Procedure 59(e) and 60(b), district courts have
10   the power to reconsider a previous ruling or entry of judgment. Under Rule 59(e), it is
11   appropriate to alter or amend a previous ruling if “(1) the district court is presented with
12   newly discovered evidence, (2) the district court committed clear error or made an initial
13   decision that was manifestly unjust, or (3) there is an intervening change in controlling
14   law.” United Nat. Ins. Co. v. Spectrum Worldwide, Inc., 555 F.3d 772, 780 (9th Cir.
15   2009). Reconsideration under Rule 60(b) may be granted in the case of: (1) mistake,
16   inadvertence, surprise or excusable neglect; (2) newly discovered evidence; or (3) fraud;
17   or if (4) the judgment is void; (5) the judgment has been satisfied; or (6) for any other
18   reason justifying relief. See Fed. R. Civ. P. 60(b). A motion for reconsideration “may
19   not be used to raise arguments or present evidence for the first time when they could
20   reasonably have been raised earlier in the litigation.” Kona Enters., Inc. v. Estate of
21   Bishop, 229 F.3d 877, 890 (9th Cir. 2000).
22         B.     28 U.S.C. 1915
23         Section 1915 of Title 28 of the United States Code allows certain litigants to
24   pursue civil litigation IFP, that is, without the full prepayment of fees or costs. 28 U.S.C.
25   § 1915(a)(2). However, the Prison Litigation Reform Act (“PLRA”) amended section
26   1915 to preclude the privilege to proceed IFP:
27                . . . if the prisoner has, on 3 or more prior occasions, while incarcerated or
28                                                  2
                                                                                3:19-cv-0270-MMA-KSC
1                 detained in any facility, brought an action or appeal in a court of the United
                  States that was dismissed on the grounds that it is frivolous, malicious, or
2
                  fails to state a claim upon which relief can be granted, unless the prisoner is
3                 under imminent danger of serious physical injury.
4
5    28 U.S.C. § 1915(g). “This subdivision is commonly known as the ‘three strikes’
6    provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005) (hereafter
7    “Andrews”). “Pursuant to § 1915(g), a prisoner with three strikes or more cannot proceed
8    IFP.” Id.; see also Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter
9    “Cervantes”) (under the PLRA, “[p]risoners who have repeatedly brought unsuccessful
10   suits may entirely be barred from IFP status under the three strikes rule[.]”). The
11   objective of the PLRA is to further “the congressional goal of reducing frivolous prisoner
12   litigation in federal court.” Tierney v. Kupers, 128 F.3d 1310, 1312 (9th Cir. 1997).
13         “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner,
14   which were dismissed on the ground that they were frivolous, malicious, or failed to state
15   a claim,” Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the
16   district court styles such dismissal as a denial of the prisoner’s application to file the
17   action without prepayment of the full filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153
18   (9th Cir. 2008). As stated above, the Court found in the March 4, 2019 Order that
19   Plaintiff is barred from proceeding IFP pursuant to 28 U.S.C. § 1915(g).
20         In his Motion, Plaintiff requests that the Court allow him to pay the filing fee in
21   installments. However, this is clearly a privilege that is provided pursuant to 28 U.S.C.
22   § 1915 only when a prisoner is permitted to proceed IFP, which Plaintiff is not. If the
23   Court were to permit Plaintiff to pay the filing fee in installments, this would be the
24   equivalent of proceeding IFP – and a direct contradiction to the requirements of 28
25   U.S.C. § 1915.
26         Moreover, a motion for reconsideration cannot be granted merely because Plaintiff
27   is unhappy with the judgment, frustrated by the Court’s application of the facts to binding
28                                                  3
                                                                                 3:19-cv-0270-MMA-KSC
1    precedent, or because he disagrees with the ultimate decision. See 11 Charles Alan
2    Wright & Arthur R. Miller Federal Practice & Procedure § 2810.1 (3d ed.)
3    (“[R]econsideration of a judgment after its entry is an extraordinary remedy which should
4    be used sparingly.”). Mindful of its duty to “construe pro se pleadings liberally,”
5    Bernhardt v. Los Angeles County, 339 F.3d 920, 925 (9th Cir. 2003), the Court has
6    considered Plaintiff’s motion and finds that Plaintiff has failed to provide any verifiable
7    factual or evidentiary support for any basis under the Federal Rules of Civil Procedure
8    that would justify vacating the Court’s March 4, 2019 Order and the Clerk’s Judgment
9    entered contemporaneously therewith.
10                                          CONCLUSION
11         For the reasons set forth above, the Court DENIES Plaintiff’s Motion for
12   Reconsideration, CERTIFIES that an IFP appeal from this Order would be frivolous and
13   therefore, would not be taken in good faith pursuant to 28 U.S.C. § 1915(a)(3), and
14   DIRECTS the Clerk of Court to once again close the case.
15         IT IS SO ORDERED.
16   DATE: March 19, 2019                   _______________________________________
                                            HON. MICHAEL M. ANELLO
17
                                            United States District Judge
18
19
20
21
22
23
24
25
26
27
28                                                 4
                                                                              3:19-cv-0270-MMA-KSC
